DETAILED ACTION
Response to Amendment
	This Office Action is in response to the Amendment filed 16 May 2022. Claim(s) 1-6, 8-20 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 12 and 17, cancelled claim(s) 7, and previously withdrawn claim(s) 17-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutter comprising a series of notches comprising a distal tip an angled portion, wherein the distal tip is blunt and the angled portions are sharpened as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  Please change correct the conformity of “angled portion, wherein the distal tip is blunt and the angled portions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification does not appear to support that when the locking mechanism couples the distal portion of the shaft of the stylet to a proximal portion of the catheter the catheter is coextensive with the shaft, wherein the term coextensive is defined as covering the same area (Oxford Languages). The instant specification discloses that the locking mechanism couples the distal portion of the shaft of the stylet to a proximal portion of the catheter [0026, 0040]. However, when coupling a distal portion of a shaft to a proximal portion of a catheter, the shaft and catheter abut one another as opposed to covering the same area and being coextensive. It is noted that the portion of the respective shaft and catheter engaged within the coupling would be considered to be coextensive but the claimed limitations read as though the entire catheter and shaft are coextensive. Fig. 9 discloses a locking stylet (130) that couples its distal end to a proximal end of a drainage catheter (900) to secure the position of the catheter via the shaft of the stylet by holding the stylet in place [0075-0078]). The physician is capable of withdrawing the drainage catheter by pulling the locking stylet [0077, 0078]. The instant specification does not disclose coextensive alignment, wherein the catheter covers the same area as the stylet, when the proximal portion and distal portion of the respective catheter and stylet are coupled or locked together.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Braga et al. (US 2016/0303349A1, “Braga”).
Regarding claims 12-15, Braga discloses a stylet (100) including a distal end (104; Fig. 1B) having a locking mechanism in the form of a helical thread (114) around a conical tip that connects to a proximal portion (200) of catheter (300) having complementary internal surfaces. The helical thread is capable of engaging an inner surface of the catheter when the conical tip is inserted into a proximal opening of the catheter and rotated. The locking mechanism may include one or more barbs (144; Fig. 4C) that extend from a distal portion of the stylet. The barbs are capable of engaging an inner surface of the catheter when the shaft is inserted into a proximal opening of the catheter. The shaft is hollow (Fig. 4C) and the barbs are strips that are cut from the distal portion of the shaft and bent outward. The strips remain secured to the shaft along one edge of each barb. The catheter and shaft are coextensive within the portion of the coupling wherein the distal end of the shaft of the stylet is disposed within the proximal portion of the catheter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire et al. (US 2016/0361088A1, “Maguire”) in view of Braga et al. (US 2016/0303349A1, “Braga”).
Regarding claims 1, 8, 9, Maguire discloses a catheter exchange system including a cannula (105) that is capable of surrounding a catheter. The cannula includes a flexible shaft [0056] and a cutter (120) at a distal end of the flexible shaft [0055]. A sheath (180; [0050]) is positioned around at least a portion of the cannula. The cutter is capable of transitioning between a first position in which the cutter is within the sheath and a second position in which the cutter is extended beyond the sheath. Maguire discloses a stylet including a shaft (135; [0062]) but does not disclose a locking mechanism at a distal portion of the shaft that couples to a proximal portion of the catheter.
In the same field of endeavor, catheters, Braga teaches a stylet (100) including a distal end (104; Fig. 1B) having a locking mechanism in the form of a helical thread (114) that connects to a proximal portion (200) of catheter (300) having complementary internal surfaces. The locking mechanism may include one or more barbs (144; Fig. 4C) that extend from a distal portion of the stylet. The catheter and shaft are coextensive within the portion of the coupling wherein the distal end of the shaft of the stylet is disposed within the proximal portion of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stylet and catheter of Maguire with complementary locking mechanisms, as taught by Braga, to provide means for connecting to provide assistance in handling by the clinician.
Regarding claims 2 and 3, the combination of Maguire and Braga discloses that the cutter includes a circular cutting blade, wherein the distal end of the cannula is circular (Fig. 2A; Maguire) and includes a sharpened end around a circumference of the distal end of the flexible shaft for piercing tissue [0055].
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Braga, as applied to claim 1 above, and further in view of Shah et al. (US 2016/0331945A1, “Shah”)-different interpretation of Maguire.

Regarding claims 2-4, the combination of Maguire and Braga discloses that the cutter and the distal end of the cannula may be sharpened and shows that the distal end is a circular configuration [0055; Fig. 2A, Maguire] but does not expressly define that the sharpened end is a blade. 
In the same field of endeavor, a catheter system, Shah teaches a cannula (5005) having a circular cutting blade (5010; Fig. 10) having a sharpened edge around a circumference of the distal end. The cutter includes a series of serrations about the circumference wherein the serrations (5020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the distal end of the cannula of the combination of Maguire and Braga with the serrations, as taught by Shah, as this modification involves the simple substitution of one cutting end with another for the predictable result of providing means to remove tissue.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Braga, as applied to claim 2 above, and further in view of Jansen et al. (US 2012/0016192A1, “Jansen”).
Regarding claim 5, the combination of Maguire and Braga does not disclose a cutter having a series of notches having a blunt distal tip and sharpened angled portions.
In the same field of endeavor, cannulas, Jansen teaches a cannula (880) that includes a distal tip having serrations or a series of notches that are blunt and have angled portions that are sharpened (Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the serrations of the combination of Maguire and Braga with the series of notches, as taught by Jansen, as this modification involves the simple substitution of one serrated end with another for the predictable result of providing appropriate size and shape of teeth for desired mechanical characteristics of the tissue to be removed.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Braga, as applied to claim 1 above, and further in view of Thorstenson et al. (US 2005/0149060A1, “Thorstenson”).
Regarding claim 6, the combination of Maguire and Braga does not disclose that the sheath is splittable.
In the same field of endeavor, cannulas, Thorstenson teaches a cannula including a sheath that has a score line [abs, 0045] allowing the sheath to be split and to remove the sheath after use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sheath of the combination of Maguire and Braga with a score line, as taught by Thorstenson, to provide means for the sheath to be splittable, to provide means for removal while limiting blood loss [0007].
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Braga, as applied to claim 1 above, and further in view of Foster et al. (US 2004/0054377A1A1, “Foster”).
Regarding claims 10 and 11, the combination of Maguire and Braga discloses apertures (190) that are disposed along a distal section of the cannula to facilitate flexing or bending. The patterns and shapes of the apertures can be varied to provide flexibility to desired portions of the cannula. However, the combination of Maguire and Braga does not disclose that the apertures are spiral cuts.
In the same field of endeavor, cannulas, Foster teaches a cannula (20; Fig. 2) having one or more spiral cuts along a length [0026]. A distance between rotations of the one or more spiral cuts is less at a distal portion of the cannula than the distance between rotations of the one or more spiral cuts at a proximal portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the apertures of the cannula of the combination of Maguire and Braga with one or more spiral cuts having a larger pitch at a proximal portion, as taught by Foster, as this modification involves the simple substitution for one means for facilitating flexibility for another for the predictable result of providing a flexible cannula [0026].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Braga and Shah, as applied to claim 2 above, and further in view of Jansen et al. (US 2012/0016192A1, “Jansen”).
Regarding claim 5, the combination of Maguire, Braga and Shah does not disclose a cutter having a series of notches having a blunt distal tip and sharpened angled portions.
In the same field of endeavor, cannulas, Jansen teaches a cannula (880) that includes a distal tip having serrations or a series of notches that are blunt and have angled portions that are sharpened (Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the serrations of the combination of Maguire, Braga and Shah with the series of notches, as taught by Jansen, as this modification involves the simple substitution of one serrated end with another for the predictable result of providing appropriate size and shape of teeth for desired mechanical characteristics of the tissue to be removed.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Braga and Shah, as applied to claim 1 above, and further in view of Thorstenson et al. (US 2005/0149060A1, “Thorstenson”).
Regarding claim 6, the combination of Maguire, Braga and Shah does not disclose that the sheath is splittable.
In the same field of endeavor, cannulas, Thorstenson teaches a cannula including a sheath that has a score line [abs, 0045] allowing the sheath to be split and to remove the sheath after use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sheath of the combination of Maguire, Braga and Shah with a score line, as taught by Thorstenson, to provide means for the sheath to be splittable, to provide means for removal while limiting blood loss [0007].
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Braga and Shah, as applied to claim 1 above, and further in view of Foster et al. (US 2004/0054377A1A1, “Foster”).
Regarding claims 10 and 11, the combination of Maguire, Braga and Shah discloses apertures (190) that are disposed along a distal section of the cannula to facilitate flexing or bending. The patterns and shapes of the apertures can be varied to provide flexibility to desired portions of the cannula. However, the combination of Maguire, Braga and Shah does not disclose that the apertures are spiral cuts.
In the same field of endeavor, cannulas, Foster teaches a cannula (20; Fig. 2) having one or more spiral cuts along a length [0026]. A distance between rotations of the one or more spiral cuts is less at a distal portion of the cannula than the distance between rotations of the one or more spiral cuts at a proximal portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the apertures of the cannula of the combination of Maguire, Braga and Shah with one or more spiral cuts having a larger pitch at a proximal portion, as taught by Foster, as this modification involves the simple substitution for one means for facilitating flexibility for another for the predictable result of providing a flexible cannula [0026].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braga in view of Meyer et al. (US 6,496,561, “Meyer”).
Regarding claims 16, Braga does not disclose a cover surrounding the shaft, wherein the cover includes a tapered proximal portion.
In the same field of endeavor, catheter and stylet systems, Meyer teaches a stylet (211) having a cover (201). The proximal portion of the cover includes a taper. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stylet shaft of Braga with a cover, as taught by Meyer, to provide means for protecting the stylet.

    PNG
    media_image1.png
    619
    372
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. The Applicant contends that Braga does not disclose that the locking mechanism couples the distal portion of the shaft to a proximal portion of the catheter. The Applicant further contends that the catheter is coextensive with the shaft. Respectfully, coupling the distal portion of the shaft of a stylet to a proximal portion of a catheter would result in an abutment at the coupling. It is not clear if the limitations are considering the locking mechanism as means for providing the means of being coextensive which is defined as covering the same area (Oxford Languages). For the purposes of art rejection, the portion of the distal portion and proximal portion will be considered coextensive [0051]. It is noted that that the drawings do not show the claimed limitations. Fig. 9 discloses the coupling a distal end of a locking stylet (130) with a proximal end of a drainage catheter (900). The physician uses the locking mechanism to secure the position of the catheter via the shaft of the stylet by holding the stylet in place [0078]. The physician may remove the catheter through the sheath by pulling on the locking stylet. Fig. 9 does not show that the stylet and catheter are coextensive. Braga discloses a stylet (100; [0046-0050]) including a first end (102) and a second end (104). The first end is adapted for grasping engagement by a clinician [0046], thus the second end is the distal portion which includes a tapered tip (112). Braga discloses that the distal portion of the stylet (tunneling member) is disposed within the proximal portion of the catheter (300) such that the stylet is used to maneuver the catheter [0051]. 
It is noted that the Applicant stated that claim 5 was cancelled, however, claim 5 has been maintained. In the event that claim 5 is cancelled, the drawing and claim objections will be withdrawn.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771